             Case 2:18-cr-00294-RSM Document 72 Filed 05/20/20 Page 1 of 1



 1                                                                 Chief Judge Ricardo S. Martinez
 2

 3

 4

 5                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE
 7   UNITED STATES OF AMERICA,
                                                      NO. CR18-294RSM
 8                         Plaintiff,
                                                      ORDER GRANTING DEFENDANT’S
 9          v.                                        MOTION TO SEAL APPENDICES B AND
                                                      C TO DEFENDANT’S MOTION TO
10   MARINA BONDARENKO,                               CONTINUE SELF-SURRENDER DATE
                                                      CURRENTLY SET FOR JUNE 8, 2020
11                         Defendant.
12
            This Court has considered Defendant’s Motion to Seal Appendices B and C to
13
     Defendant’s Motion to Continue Self-Surrender Date Currently Set for June 8, 2020, this
14
     proposed form of Order, and the records and pleadings already on file. It is therefore
15
            ORDERED that Defendant’s Motion to Seal is GRANTED and that Appendices B and
16

17   C to Defendant’s Motion to Continue Self-Surrender Date Currently Set for June 8, 2020 shall

18   remain under seal.
19          Dated this 20th day of May, 2020.
20

21

22
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  UNITED STATES DISTRICT JUDGE
23
     Presented by:
24

25   s/Cooper Offenbecher
     Attorney for Marina Bondarenko
26



      ORDER GRANTING DEFENDANT’S MOTION TO SEAL                              Allen, Hansen, Maybrown
                                                                                & Offenbecher, P.S.
      APPENDICES B AND C TO DEFENDANT’S MOTION TO                          600 University Street, Suite 3020
      CONTINUE SELF-SURRENDER DATE– 1                                         Seattle, Washington 98101
      [CR18-294RSM]                                                                 (206) 447-9681
